The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for geolocation of a mobile device in a Distributed Antenna System (DAS).
Applicant's independent claims recite, inter alia:
collecting, at each Digital Remote Unit (DRU), a timed snapshot of traffic data, the timed snapshot including a block of traffic data and a timestamp indicating a time at which the timed snapshot was taken; 
the first KPI data is extracted from control channel information in the timed snapshot;
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 10/30/2020 and 9/24/2020. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner further notes, as indicated on advisory action issued 10/14/2020, regarding previously pending 112(a) and 112(b) rejections:  
Remarks filed 9/24/2020 regarding 112(a) rejections of claims 1-4, 6-14 and 16-25 are persuasive and 112(a) rejections of claims 1-4, 6-14 and 16-25 are overcome.
Remarks filed 9/24/2020 regarding 112(b) rejections of claims 6, 7, 8, and 10 are persuasive and 112(b) rejections of claims 6, 7, 8, and 10 are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649